—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 25, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a computer input operator for a *904brokerage firm until she was terminated for engaging in insubordinate conduct. The record evidences that when claimant’s manager twice ordered her to hang up from an extended personal telephone conversation, she responded with sarcastic comments and ultimately slammed down the receiver. Claimant’s conduct was witnessed by various co-workers. It has been held that disrespectful and insubordinate conduct toward a supervisor can constitute disqualifying misconduct (see, Matter of Schembri [Commissioner of Labor], 252 AD2d 717), especially where, as here, claimant had previously been admonished about her attitude (see, Matter of Murray [Commissioner of Labor], 249 AD2d 857). Although claimant disagreed with the employer’s version of the events which led to her dismissal, this merely presented a credibility issue for the Unemployment Insurance Appeal Board to resolve (see, id.). Under the circumstances presented here, we find that substantial evidence supports the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.